Order entered October 9, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00711-CV

                  IN THE INTEREST OF J.L., JR., ET AL., CHILDREN

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-17-19273

                                          ORDER
       Before the Court is Father’s October 8, 2019 motion to extend time to file his brief.

Because this accelerated appeal from a decree of termination was filed June 13, 2019 and should

be brought to final disposition within 180 days of the filing of the notice of appeal, we GRANT

the motion to the extent we ORDER Father’s brief be filed no later than October 21, 2019. See

TEX. R. JUDICIAL ADMIN. 6.2(a). We caution that further extension requests will not be granted

absent exigent circumstances.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE